        Case 1:20-cv-09779-LTS-KHP Document 99 Filed 12/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

INTREPID FINANCIAL PARTNERS, LLC,

                 Plaintiff,

        -v-                                                           No. 20 CV 9779-LTS

ANTONIO C. FERNANDEZ,

                 Defendant.

-------------------------------------------------------x


                                                           ORDER

                 The Court has received the Defendant’s request to seal certain documents filed in

connection with its motion to dismiss and opposition to the Plaintiff’s motion for a preliminary

injunction. (See docket entry no. 74.) The Defendant is seeking to seal excerpts from deposition

testimony on the basis that such testimony contains non-public confidential information. The

Defendant’s justification does not sufficiently present a basis upon which the Court can

determine whether the relevant legal standards and are sufficiently narrowly tailored. See, e.g.,

Lugosch v. Pyramid Co. of Onodanga, 435 F.3d 110, 119-20 (2d Cir. 2006). The Defendant is

directed to file under seal the exhibits containing excerpts from the deposition testimonies of

Messrs. Fernandez and Trauber with proposed highlighted redactions for the Court’s review and

approval, along with more detailed information justifying the proposed redactions.

                 With regard to the Defendant’s request to seal excerpts from the testimony of

Messrs. Winchenbaugh and McGee, the Plaintiff is hereby directed to file under seal the

deposition excerpts with proposed highlighted redactions for the Court’s review and approval,

along with its justification for the proposed redactions, in accordance with the Court’s Individual



INTREPID - ORDER RE SEALING REQUESTS                       VERSION DECEMBER 23, 2020                 1
       Case 1:20-cv-09779-LTS-KHP Document 99 Filed 12/23/20 Page 2 of 2




Rule of Practice 5(b)(ii). The parties must file their proposed redactions and justifications by

Tuesday December 29, 2020.

               The Court has also received the Plaintiff’s request to seal certain documents filed

in connection with its reply papers in support of its motion for preliminary injunction. (See

docket entry no. 79, the “Plaintiff’s Request”.) For the reasons stated in the Plaintiff’s Request,

the Plaintiff’s redaction requests are granted with the exception of the request to redact and seal

the material highlighted in paragraph 22 in docket entry number 82. Plaintiff shall re-file a

public version of docket entry no. 82, with the redactions in paragraph 22 removed.

               The Clerk of Court is respectfully directed to restrict access to Docket Entry Nos.

80, 81, and 82 to the parties (plaintiff and defendant) only.

               This Order resolves docket entry no. 79.



       SO ORDERED.

Dated: New York, New York
       December 23, 2020

                                                                __/s/ Laura Taylor Swain_________
                                                                LAURA TAYLOR SWAIN
                                                                United States District Judge




INTREPID - ORDER RE SEALING REQUESTS              VERSION DECEMBER 23, 2020                           2
